Opinion issued February 6, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01086-CR
____________

DONALD DALE HAWLEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 908720



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant and counsel.  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).